                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

JACQUELINE BEAL,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Civil Action No. 1:20cv00862-CMH-TCB
                                                 )
LIFE INSURANCE COMPANY                           )
OF NORTH AMERICA,                                )
                                                 )
       Defendant.                                )



                     DEFENDANT’S NOTICE OF MOTION TO SEAL

       PLEASE TAKE NOTICE that Defendant Life Insurance Company of North America

(“LINA”), by counsel, and pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Rule 5

of the Local Rules for the United States District Court for the Eastern District of Virginia, and

the United States District Court for the Eastern District of Virginia’s Electronic Case Filing (E-

Filing) Policies and Procedures, has moved this Court to seal the administrative record in this

case in order to prevent public disclosure of personal data identifiers and other confidential

information contained in the administrative record. The reasons for this motion are more fully

explained in the non-confidential memorandum accompanying LINA’s Motion to Seal.

       Before this Court may seal documents, it must: (1) provide public notice with an

opportunity to object; (2) consider less drastic alternatives; and (3) state specific findings in

support of a decision to seal and reject alternatives to sealing. See, e.g., Flexible Benefits

Council v. Feltman, No. 1:08-CV-371, 2008 U.S. Dist. LEXIS 93039 (E.D. Va. Nov. 13, 2008)

(citing Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000)).
       In compliance with Local Rule 5 of the Rules of this Court and Ashcraft, the following

notice is provided to the public: “This serves as public notice that Unum has moved to file under

seal the administrative record in this case. Objections to this Motion should be filed in the Civil

Section of the Clerk’s Office within seven (7) days after the filing of the motion to seal and if no

objection is filed in a timely manner, the Court may treat the motion as uncontested.”


                                              LIFE INSURANCE COMPANY OF
                                              NORTH AMERICA

                                              By:__/s/David E. Constine, III____________
                                              David E. Constine, III (VSB No. 23223)
                                              Troutman Pepper Hamilton Sanders LLP
                                              P. O. Box 1122
                                              Richmond, Virginia 23218-1122
                                              Telephone: (804) 697-1200
                                              Facsimile: (804) 697-1339
                                              david.constine@troutman.com
                                                     Counsel for Defendant
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April, 2021, a true and accurate copy of the
foregoing documents was filed electronically with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following CM/ECF participants:


                                   Richard D. Carter, Esquire
                                   Richard D. Carter PLLC
                                   1765 Duke Street
                                   Alexandria, VA 22314
                                   rcarter@richcarterlaw.com
                                   and
                                   Charles F. Fuller, Esquire
                                   McChesney & Dale, P.C.
                                   4710 Bethesda Avenue, Suite 205
                                   Bethesda, MD 20814
                                   chuck@dalelaw.com
                                   Counsel for Plaintiff


                                   By:__/s/David E. Constine, III____________
                                          David E. Constine, III (VSB No. 23223)
                                          Troutman Pepper Hamilton Sanders LLP
                                          P. O. Box 1122
                                          Richmond, Virginia 23218-1122
                                          Telephone: (804) 697-1200
                                          Facsimile: (804) 697-1339
                                          david.constine@troutman.com
                                          Counsel for Defendant
